Response to arguments

1.     The request for reconsideration has been considered but does NOT place the application in condition for allowance because: This is in response to an Applicant Arguments/Remarks Made on 02/05/2021.

Applicant arguments
A. A Claim With Limitation(s) That Cannot Practically be Performed in the Human Mind Does Not Recite a Mental Process.
Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. See SRIIntT, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019) (declining to identify the claimed collection and analysis of network data as abstract because "the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims"); CyberSource, 654 F.3d at 1376, 99 USPQ2d at 1699 (distinguishing Research Corp. Techs, v. Microsoft Corp., 627 F.3d 859,97 USPQ2d 1274 (Fed. Cir. 2010), and SiRF Tech., Inc. v. IntT Trade Comm’n, 601 F.3d 1319, 94 USPQ2d 1607 (Fed. Cir. 2010), as directed to inventions that “could not, as a practical matter, be performed entirely in a human’s mind”).

Examiner response
Unlike the claims in SRIIntT, Inc. v. Cisco Systems that solved a problem in computer technology, designing a final layout is not an improvement in design in computers. The computer is used the tool to implement the abstract idea. The limitation “layout design using a photolithographic process” did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). These limitations do not provide for an improvement in computer functions (i.e., design) and that any improvement would be on the judicial exception. To show that the involvement of a computer assists in improving the technology, the claims 

Applicant arguments
The limitations of the instant claims cannot practically be performed in the human mind. A human mind, with or without pen and paper, cannot perform simulation to derive aerial image intensity values for a plurality of sites on each of the pinching-type hotspot candidates and for a plurality of sites on each of the bridging-type hotspot candidates, as claimed. A human mind, with or without pen and paper, cannot perform determine pinching-type hotspots from pinching-type hotspot candidates based on one or more machine learning models for pinching-type hotspots and bridging-type hotspots from the bridging-type hotspot candidates based on one or more machine learning models for bridging-type hotspots, as claimed. Even more clearly, a human mind, with or without pen and paper, cannot manufacture a circuit according to the layout design using a photolithographic process, as claimed. These features are not performing a mental process on a generic computer, performing a mental process in a computer environment, or using a computer as a tool to perform a mental process since the claim limitations cannot be performed mentally.

Examiner response
According to the specification para 62- “Any layout pattern having a layout feature spacing value equal to the minimum spacing value may be identified as one of the bridging-type hotspot candidates and any layout pattern having a layout feature linewidth value equal to the minimum spacing value may be identified as one of the pinching-type hotspot candidates”. Thus, a person in the ordinary skill of the art can identify the pinching-type hotspot candidates and bridging-type hotspot candidates for the plurality of sites in the layout design. Thus, it is a mental process. Deriving the image intensity values for the layout pattern falls under the mathematical concepts since it involves mathematical calculations (i.e., 
Applicant arguments
               Since the claims do not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas), the claims are eligible at Step 2A Prong One. This concludes the abstract idea judicial exception eligibility analysis, except in the “rare circumstance discussed in 2106.04(a)(3).” MPEP 2106.04(a). The MPEP describes that “rare circumstances in which an examiner believes a claim limitation should be treated as an abstract idea even though it does not fall within any of the groupings of abstract ideas discussed in MPEP § 2106.04(a)(2) (i.e., mathematical concepts, certain methods of organizing human activity, mental processes). This type of claim limitation is referred to as a ‘tentative abstract idea.’” MPEP 2106.04(a)(3). Of course, the Examiner should justify why the instant claims qualify as such a “rare circumstance,” and such a rejection requires the TC Director’s approval and signature. This is not the case. Even if some portions of the claims could be performed mentally - though the claims as a whole certainly cannot - the claims are still limited to specific, practical application of any alleged, “abstract idea.” “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that 

Examiner response
In the previous office action, examiner identified whether a claim satisfies the criteria for subject matter eligibility by evaluating the claim in accordance with the steps of the subject matter eligibility analysis for products and processes that are to be used during examination for evaluating whether a claim is drawn to patent-eligible subject matter. Examiner has previously identified the claims with the mental process and some of the additional elements in the claim in Step 2A prong 2 analysis. After carefully reviewing examiner found the claim when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Applicant arguments
The MPEP lists several examples of limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application, including implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c), and applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e). Id.

Examiner response
Unlike the MPEP examples of several claims that solved a problem in computer technology, this claim invention in combination of other elements does not provide for an improvement in the functionality of 

Applicant arguments
In the instant case, the claims describe systems and methods for identifying and correcting “hotspots” in a semiconductor layout design for a more accurate lithographic process during manufacturing. See, e.g., specification paragraph 0053. The claims actually describe manufacturing a circuit according to the layout design (processed according to the remainder of the claim) using a photolithographic process, and so actually improve the manufacturing process by compensating for the hotspots. The claimed inventions integrate the judicial exception into a practical application by improving the relevant existing analysis and manufacturing technology. This is a manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b). It effects a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c), by actually manufacturing a circuit. It applies any alleged “abstract idea” in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole are more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e). As is clear, the claims are not directed to any “mental processes,” other abstract ideas, or other judicial exceptions, and even if they included a single limitation that could be performed mentally, they are directed to a practical application. The claims are directed to statutory subject matter.

Examiner response
The claims do not recite specific limitations that effect a useful result or technological improvement. In particular, the claims did not meaningfully limit the abstract idea because they merely linked the use of 


 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/PURSOTTAM GIRI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128